Scott, Judge,
delivered the opinion of the court.
Anderson, a slave, was indicted for an attempt to ravish a white female over ten years of age, in St. Louis county, of the name of Rebecca Ann Hewett. The indictment, after the usual beginning, charges that Anderson, in and upon the said Rebecca, violently and feloniously did make an assault, and her, the said Rebecca Ann Hewett, did then and there attempt forcibly and against her will to ravish and carnally know.
1. On a trial, the defendant was convicted. The following questions were asked•. “Do you know what the girl’s people did for a living ? Do you know what the girl’s mother did for a living ?” The State objected to these questions, and they were ruled out, and exceptions were taken.
We see no error in this action of the court. A child’s teeth shall not be set on edge because its father has eaten sour grapes.
2. As the prosecutrix had appeared as a witness before the jury, and as the defendant was in court and arraigned in the presence of the jurors, and as it had been proved that he was a slave, there was no error in telling the jury that, from these *246circumstances, they might find that the prosecutrix was a white female and the defendant a negro.
3. It was proper to frame the indictment under the first clause of the 31st section of the second article of the act concerning crimes and punishments. That section alone related to rapes and attempted rapes by negroes and mulattoes. The 37th section of the same article relates to assaults, the punishment for which is not hereinbefore prescribed. As the punishment for the offence charged in the indictment had been prescribed by the 31st section, that crime was not embraced in the 37th section. It is only necessary to read the article to be satisfied that the 37th section has nothing to do with attempts to commit rapes by negroes. Many offences had been enumerated, and no provision had been made for the punishment of attempts to commit them. This section was intended to supply those omissions. Provision had been made for punishing attempts by negroes to commit rapes, thorefore such offences by them are not within the section.
4. Many reasons were urged to show that the verdict in this case should be sot aside. We know no distinction between civil and criminal cases. When the verdict of a jury comes here endorsed by the refusal of the court which tried the cause to grant a new trial, this court will not interfere on the ground that the evidence does not support the verdict. Jurors are the appropriate judges of the facts, as the courts are of the law.
5. It would be useless to review each instruction that was given and refused. Such a course would be of little or no advantage in future trials, as the points of the instructions turn mostly on their phraseology and involve no principle. Some of them are mere comments on the evidence, or charges to the jury as to matters of fact, which the law forbids being given without the consent of both parties. R. O. 882, section 28. What is striking in the instructions is, the attempt of the court to prescribe rules to the jury by which they were to ascertain the credit due to a witness. When a witness testifies to jurors, they are the exclusive judges of the weight to be *247given to his testimony. The rule, falsus in uno, falsus in omnibus, has little to do with jury trials. It was adopted in chancery, where causes are heard on depositions, hut we see no necessity for its application to jury trials, where the witnesses are present and are seen and heard by the jurors. No jury qualified for the trust would convict on the uncorroborated„evidence of witnesses, who, they believed, had wilfully sworn to a falsehood. The defendant was not prejudiced by any instruction of the kind alluded to, given by the court.
The other judges concurring,
the judgment will be affirmed.